Citation Nr: 1104529	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-00 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for deterioration of 
eyesight, also claimed as poor vision and diabetic retinopathy.

2.  Entitlement to service connection for a heart disorder, to 
include as secondary to Agent Orange exposure.  

3.  Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for transmetatarsal 
amputation, left foot.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1996.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Regional Office (RO) in Houston, 
Texas. 

In September 2010, the Veteran provided testimony at a 
videoconference hearing before the undersigned; a transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends in part that he has diabetes mellitus that 
may have begun during service or within the first postservice 
year.  His representative has noted that a VA examination 
conducted in August 1996, within the first postservice year, 
showed an abnormal glucose reading.  The Veteran has not been 
provided with a VA examination to assess the significance of the 
August 1996 finding to the onset of his diabetes mellitus.  Such 
examination is necessary in order to properly evaluation the 
claim.


The Veteran suffered a myocardial infarction in March 2004.  He 
subsequently underwent coronary artery bypass graft in March 2004 
and a heart transplant in May 2005.  He contends that he began 
having heart problems during service.  A VA heart examination in 
March 2010 included an opinion that there was no evidence of 
heart abnormality during service.  However, as pointed out by the 
Veteran's representative, that examination report did not address 
a chest X-ray conducted in September 1995, just prior to his 
retirement, that noted "mild prominence of the ascending aorta 
most compatible with dilation and/or toruosity due to 
arteriosclerotic changes."  Once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Accordingly, a new VA heart 
examination is necessary to make a determination in this case.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In correspondence received in October 2010, the Veteran's 
representative related that the Veteran was trying to obtain 
records of medical treatment at a U.S. military facility 
immediately after his service retirement in 1996.  The records 
were noted to have been retired to "RPC" in St. Louis.  The 
record shows that the RO has attempted to locate treatment 
records from 1996 to the present from the Brooke Army Medical 
Center in San Antonio, Texas.  However, there is no showing in 
the record that they have attempted to locate records at the 
National Personnel Records Center (NPRC) in St. Louis.  An 
attempt should be made to get these records as they may be 
relevant to the Veteran's claim. 

VA has an affirmative duty to assist claimants obtain relevant 
records.  See 38 U.S.C.A. 5103A (b)(1) (West 2002) (VA is 
required to make reasonable efforts to obtain relevant records 
which the claimant has adequately identified to VA); see also 
White v. Derwinski, 1 Vet. App. 519, 521 (1991) (finding that the 
duty to assist requires the Secretary to obtain private records 
which may be relevant to the Veteran's claim).  The Veteran's 
representative has notified VA of records that potentially could 
substantiate the Veteran's claim.  In light of the duty to 
assist, VA should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact NPRC and request 
any treatment records for the Veteran from 
1996 to present.  The records should then be 
associated with the claims file.  If the 
records are unavailable such should be noted 
in the record.

2.  Following the above, schedule the Veteran 
for an appropriate VA examination to 
determine the current nature and likely 
etiology of diabetes mellitus.  The claims 
file must be made available to the examiner 
for review prior to the examination.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report. 

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as to whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that diabetes 
mellitus had its onset during active military 
service or within the first postservice year, 
or is related to in-service disease or 
injury.  Specifically, the examiner should 
provide an opinion as to the significance of 
the glucose reading noted on the VA 
examination report in August 1996 as it 
relates to the onset of diabetes mellitus.  

The examiner must provide a comprehensive 
report including complete rationale for all 
conclusions reached. 

3.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of any current 
heart disorder.  The claims file must be made 
available to the examiner for review prior to 
the examination.  All necessary tests should 
be conducted and the examiner should review 
the results of any testing prior to 
completion of the report. 

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as to whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that a heart 
disorder had its onset during active military 
service or within the first postservice year, 
or is related to in-service disease or 
injury.  Specifically, the examiner should 
provide an opinion as to the significance of 
the September 1995 inservice chest X-ray 
findings as it relates to the onset of a 
heart disorder.  

The examiner must provide a comprehensive 
report including complete rationale for all 
conclusions reached. 

4.  Readjudicate the Veteran's claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If a 
decision with respect to the claims remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


